Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Corrada Del Río.
Mediante recurso de revisión acude ante nos María de los Ángeles Sánchez y solicita que revoquemos la sentencia dictada por el Tribunal Superior, Sala de San Juan, que desestimó su demanda por despido constructivo y hostiga-miento sexual al amparo de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.) —en adelante Ley Núm. 100— y del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, por motivo de prescripción. Por entender que las causas de acción de Sánchez están prescritas, disentimos de la sentencia emitida por este Tribunal.
*915HH
La demandante, María de los Ángeles Sánchez, era em-pleada de la Autoridad de Energía Eléctrica (en adelante la Autoridad) desde 1988, donde se desempeñaba como ana-lista de computadoras. Alega que fue hostigada sexual-mente por Ornar Santiago, un compañero de trabajo en la Autoridad. Los alegados actos se iniciaron en septiembre de 1988. Surge del expediente en el caso de epígrafe que Sánchez presentó tres (3) querellas contra Santiago en la Oficina de Igualdad de Oportunidades en el Empleo de la Autoridad. Las querellas fueron presentadas en diciembre de 1988, mayo de 1989 y abril de 1990. En las tres (3) se solicitaba la formulación de cargos disciplinarios contra Santiago.
El 2 de julio de 1990 Sánchez presentó su carta de re-nuncia, la cual sería efectiva el 20 de julio del mismo año. En la misma indicó que su renuncia se debía a la conducta desplegada por Santiago y a la repetida inacción de la Au-toridad en cuanto a la situación.
El 22 de julio de 1991, Sánchez, sus padres y hermanas instaron una acción en daños y perjuicios contra la Autori-dad, Ornar Santiago y otros. En la demanda alegaron que Sánchez fue víctima de hostigamiento sexual por parte de Santiago y que la Autoridad se cruzó de brazos ante la situación a pesar de los múltiples reclamos de la deman-dante para que se corrigiera el problema, lo que motivó que ésta tuviera que renunciar a su empleo. La parte deman-dante fundamentó su reclamo en las Constituciones del Es-tado Libre Asociado de Puerto Rico y de Estados Unidos, en la Ley Núm. 100, en los Arts. 1802 y 1803 del Código Civil, 31 L.P.R.A. sees. 5141 y 5142, y en el Título VII de la Ley Federal de Derechos Civiles.
La Autoridad, por su parte, presentó una moción de des-estimación en la que alegó que la causa de acción de Sán-chez estaba prescrita por haberse instado más de un (1) año después de la fecha en que ésta tuvo conocimiento del *916daño; esto es, la fecha en que Sánchez notificó su renuncia. Sánchez se opuso argumentando que las querellas presen-tadas tuvieron el efecto de interrumpir el término prescrip-tivo en el caso de epígrafe. En la alternativa, sostuvo que la causa de acción no estaba prescrita ya que el término prescriptivo debía comenzar a computarse desde el 20 de julio de 1990, fecha en que su renuncia fue efectiva, pues el ambiente hostil en el empleo prevaleció hasta esa fecha.
El Tribunal Superior desestimó la demanda de Sánchez. Razonó que su causa de acción estaba prescrita, ya que la reclamación por despido constructivo fue presentada fuera del año a partir del momento en que la demandante noti-ficó su renuncia. Concluyó, además, que ninguna gestión administrativa de la parte demandante tuvo el efecto de interrumpir el término prescriptivo. El tribunal desestimó la causa de acción al amparo del Título VII de la Ley Federal de Derechos Civiles por incumplimiento con el requi-sito jurisdiccional de presentar una querella administra-tiva ante una oficina designada del Equal Employment Opportunity Commission.
Inconforme con esta decisión, Sánchez acude mediante recurso de revisión ante este Foro. En síntesis, alega que erró el tribunal de instancia al desestimar su demanda por prescripción. Señala que la acción administrativa instada en la Oficina de Igualdad de Oportunidades en el Empleo de la Autoridad tuvo el efecto de interrumpir el término prescriptivo de su causa de acción. En la alternativa, alega que el cómputo del término prescriptivo debe comenzar desde el 20 de julio de 1990, fecha en que fue efectiva su renuncia, y no desde la fecha en que ésta fue notificada.
En el caso de autos se plantean tres (3) controversias fundamentales: (1) ¿cuándo comienza a transcurrir el tér-mino prescriptivo de una causa de acción por despido cons-tructivo?; (2) ¿cuándo comienza a transcurrir el término prescriptivo de una causa de acción por hostigamiento sexual en su modalidad de ambiente hostil?, y (3) ¿cómo se interrumpe el término prescriptivo de una causa de acción por discrimen en el empleo al amparo de la Ley Núm. 100 *917y del Art. 1802 del Código Civil, supra, por la vía adminis-trativa?
f-H
Para contestar las primeras dos (2) interrogantes debe-mos examinar la norma general aplicable al inicio del cóm-puto del término prescriptivo en nuestra jurisdicción. So-bre este particular, hemos reiterado en múltiples ocasiones que en Puerto Rico rige la teoría cognoscitiva del daño se-gún recogida en el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298. Dicha teoría postula que el término prescriptivo de una causa de acción comienza a transcurrir a partir del momento en que el perjudicado tuvo conocimiento del daño y pudo ejercitar la acción. Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746 (1994); Ortega et al. v. Pou et al., 135 D.P.R. 711 (1994); Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988); Colón Prieto v. Géigel, 115 D.P.R. 232 (1984).
Conforme a esta teoría, hemos resuelto que el término prescriptivo de una causa de acción por despido ilegal co-mienza a contarse a partir del momento en que el em-pleado es notificado de su cesantía. Delgado Rodríguez v. Nazario de Ferrer, supra. Ello es así ya que el empleado adviene en conocimiento del daño desde el momento en que se le notifica su despido.
Aplicando la teoría cognoscitiva del daño llegamos a la conclusión de que el razonamiento expresado en Delgado Rodríguez v. Nazario de Ferrer, supra, para determinar el inicio del término prescriptivo de una causa de acción por despido ilegal es igualmente aplicable a una causa de ac-ción por un despido constructivo.(1) Esto se debe a las se-mejanzas existentes entre un despido constructivo y un *918despido común. En ambos el empleado tiene conocimiento del daño al momento de la notificación del despido o de la renuncia. Es en ese instante en que adviene en conoci-miento de que tendrá que abandonar su empleo como re-sultado de la actuación patronal. Además, el daño sufrido por el empleado es el mismo en ambos casos: la pérdida de su empleo por actos alegadamente ilegales del patrono.
Por lo tanto, en los casos en que se reclamen daños y perjuicios como resultado de un despido constructivo el tér-mino prescriptivo de dicha causa de acción comienza a transcurrir desde que el empleado notifica su renuncia y no desde que ésta es efectiva. Desde ese momento el em-pleado manifiesta tener conocimiento del daño y está en posición de ejercer su causa de acción.
En vista de esta normativa, en el caso de autos la causa de acción de Sánchez por despido constructivo está pres-crita ya que el término prescriptivo de ésta comenzó a transcurrir a partir de 2 de julio de 1990, fecha en que la demandante notificó su renuncia. En ese momento surgió su causa de acción al manifestar haber advenido en cono-cimiento del daño que motivó su renuncia al empleo.
La demanda fue presentada el 22 de julio de 1991.(2) Ya que se trata de un caso de discrimen en el empleo al am-paro de la Ley Núm. 100 y del Art. 1802 del Código Civil, supra, la parte recurrente tenía un año para presentar la demanda a partir del momento en que surgió cada una de sus causas de acción; éstas son, despido constructivo y hos-tigamiento sexual. Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740 (1981).
En estas circunstancias, el foro de instancia resolvió co-rrectamente que la acción de Sánchez estaba prescrita. En lugar de incoar su acción dentro del año de la notificación de su renuncia, Sánchez presentó su demanda por despido constructivo veinte (20) días después de la expiración del término prescriptivo.
*9191 — i ! — !
Sin embargo, lo anterior no dispone completamente del asunto ante nos. Debemos considerar si la causa de acción por hostigamiento sexual, al amparo del Art. 1802 del Có-digo Civil, supra, y de la Ley Núm. 100 está prescrita. Para esto es necesario determinar cuándo comienza a transcu-rrir el período prescriptivo en este tipo de causa de acción.
Ante nos, Sánchez alega que su causa de acción es una por daños continuados por lo que el término prescriptivo de ésta no comienza a transcurrir hasta el momento en que concluye el ambiente hostil. Aduce que “sufrió daños conti-nuos desde que comenzó el hostigamiento del Sr. Santiago hasta la fecha antes señalada, 20 de julio, toda vez que los recurridos tuvieron hasta esa fecha para cumplir con sus deberes y no lo hicieron”.
Por su parte, el Procurador General sostiene que los ac-tos de hostigamiento sexual que alegadamente sufrió la peticionaria eran sucesivos y que ella tenía pleno conoci-miento de las consecuencias lesivas de cada acto. Implícito en ambas posiciones es que existe una distinción entre da-ños continuados y los sucesivos.
Nuestra jurisprudencia ha reconocido que existen diver-sas categorías de daños que tienen particular pertinencia en cuanto a la determinación del momento del conoci-miento del daño y, por lo tanto, del comienzo del término prescriptivo.
En lo que respecta al caso de autos, los daños sucesivos son:
... una secuencia de reconocimientos de consecuencias lesivas por parte del perjudicado, las que se producen y manifiestan periódicamente, o aun continuamente, pero que se van cono-ciendo en momentos distintos entre los que media un lapso de tiempo finito, sin que en momento alguno sean previsibles los daños subsiguientes,^ ni sea posible descubrirlos empleando diligencia razonable. (Enfasis en el original.) H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Yol. II, pág. 643.
*920Se trata de actos u omisiones culposos o negligentes por parte del autor que se repiten periódicamente con sus co-rrespondientes consecuencias lesivas, las que se manifies-tan y se reconocen cada vez que ocurren. Es medular en esta categoría de daños que la repetición del daño no sea previsible. Explica Brau Del Toro:
Cada uno de los daños unitarios que en conjunto constituyen los daños sucesivos presentes en dichos ejemplos constituye una unidad jurídica de “daño” que origina la correspondiente causa de acción resarcitoria. El término de prescripción para el ejercicio de cada una de ellas comienza a contar en el momento en que se reconoce el respectivo daño particular. Brau Del Toro, op. cit., pág. 644.
En conclusión, cada manifestación y reconocimiento de una consecuencia lesiva causada por un acto culposo o ne-gligente del actor constituye un daño distinto que origina una causa de acción independiente.
De otra parte, los daños continuados se definen como:
... aquéllos producidos por uno o más actos culposos o negli-gentes imputables al actor, coetáneos o no, que resultan en consecuenc[ia]s lesivas ininterrumpidas, sostenidas, duraderas sin interrupción, unidas entre sí, las cuales al ser conocidas hacen que también se conozca —por ser previsible— el carácter continuado e ininterrumpido de sus efectos, convirtiéndose en ese momento en un daño cierto compuesto por elementos de daño actual (aquel que ya ha acaecido), y de daño futuro previ-sible y por tanto cierto. Brau Del Toro, op. cit., pág. 648. Véase Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560 (1995).
Esta categoría se refiere a casos en que han ocurrido uno o más actos culposos o negligentes cuyas consecuen-cias son ininterrumpidas y unidas entre sí, que se conocen en un momento dado y al momento de ser conocidas se puede prever que dichas consecuencias continuarán en el futuro incesante y sostenidamente. Es determinante en la categoría de daños continuados que los daños futuros sean previsibles.
Debemos aclarar, sin embargo, que el cómputo del tér-mino prescriptivo en un caso de daños continuados no se inicia, según sostiene la parte recurrente, desde que éstos *921cesan. La jurisprudencia española moderna ha declarado con carácter general que en caso de daños continuados el cómputo del plazo de prescripción comienza en el momento de la producción del resultado definitivo. Véase M. Albala-dejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1994, T. XXV, Vol. 2, págs. 454-464, citando las sentencias del Tribunal Supremo de España sobre casos de daños continuados de 24 de junio de 1993 (daños en vivienda como consecuencia de realización de obras en la planta inferior), 27 de junio de 1990 (daños en edificio por obras llevadas a cabo en un local del mismo por su propietaria), 12 de febrero de 1981 (daños producidos como consecuencia de emanaciones de gas provenientes de una industria), y 12 de diciembre de 1980 (daños a fincas colindantes derivados de la explotación de una cantera por efecto de voladuras).
De conformidad con la doctrina civilista, una causa de acción, como la del caso de epígrafe, fundamentada en in-cidentes sucesivos que resultaron en hostigamiento sexual en el empleo en su modalidad de ambiente hostil forma parte de la categoría de daños sucesivos. Ello es así pues dicha causa de acción se origina a base de una serie de actos sucesivos que se van conociendo en momentos distin-tos cuyo efecto es crear un ambiente hostil en el empleo. La parte perjudicada no puede prever que dichos actos conti-nuarán ocurriendo. Surge, por lo tanto, un nuevo término prescriptivo cada vez que ocurre un acto que contribuye a la creación de un ambiente hostil en el empleo. Al menos uno de los alegados incidentes sufridos por la parte deman-dante debe haber ocurrido dentro del año anterior a la pre-sentación de la demanda para que su causa de acción no esté prescrita.(3)
*922En el caso de autos, Sánchez señala que se trata de un caso de daños continuados que se prolongaron hasta su último día de trabajo en la Autoridad, el 20 de julio de 1990. Alega que, a pesar de que notificó su renuncia el 2 de julio de 1990, la Autoridad se “cruzó de brazos” al no ac-tuar para remediar la situación de hostigamiento sexual, por lo que continuó sufriendo daños hasta la fecha en que su renuncia fue efectiva. Nos indica que el término de pres-cripción de su causa de acción no comenzó a correr hasta el 20 de julio de 1990, por lo que su demanda, presentada exactamente un (1) año después, no está prescrita. Su ar-gumentación no nos persuade.
Surge de la demanda que los incidentes particulares que motivaron las querellas presentadas por Sánchez en la Oficina de Igualdad de Oportunidades en el Empleo de la Autoridad ocurrieron separada y sucesivamente en diver-sas ocasiones y con anterioridad al 2 de julio de 1990, fecha en que ésta notificó su renuncia. No hay ninguna alegación ni en la demanda ni en el expediente del caso de autos a los efectos de que haya ocurrido otro incidente en una fecha posterior al 2 de julio. Sin embargo, la demanda por hosti-gamiento sexual no fue presentada hasta el 22 de julio de 1991, más de un (1) año después de notificada la renuncia. La parte recurrente no ha alegado que haya ocurrido un incidente de hostigamiento sexual dentro del período del año anterior a la presentación de la demanda por lo que somos del criterio que su causa de acción está prescrita.
*923IV
Finalmente, para atender la tercera controversia plan-teada en el caso de epígrafe, sobre la interrupción del tér-mino prescriptivo de una causa de acción por discrimen en el empleo al amparo de la Ley Núm. 100 y el Art. 1802 del Código Civil, supra, debemos revisar las formas de inte-rrupción reconocidas en nuestro Código Civil, Art. 1873 (31 L.P.R.A. see. 5303):
La prescripción de las acciones se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor. Véase, además, Feliciano v. A.A.A., 93 D.P.R. 655, 660 (1966).
Sobre este particular, hemos citado con aprobación a Diez-Picazo en cuanto afirma que “ lo que la ley considera como acto de interrupción de la prescripción es el ejercicio de la misma acción que está prescribiendo’ ”. (Enfasis suprimido.) L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 109, citado en Cintrón v. E.L.A., 127 D.P.R. 582, 592-593 (1990).
A la luz de lo anterior, hemos reconocido que una acción instada a nivel administrativo tiene el efecto de interrum-pir el término prescriptivo de una causa de acción cuando existe identidad entre la acción administrativa y la acción judicial. Cintrón v. E.L.A., supra. Como ejemplo de este tipo de situación mencionamos la acción administrativa presentada en la Unidad Antidiscrimen del Departamento del Trabajo y Recursos Humanos y la acción judicial al am-paro de la Ley Núm. 100. Véase Cintrón v. E.L.A., supra, que cita a Srio. del Trabajo v. F.H. Co., Inc., 116 D.P.R. 823 (1986).
Al concluir que ambas acciones tenían identidad de pro-pósitos, destacamos que el Art. 2 de la Ley Núm. 100 (29 L.P.R.A. see. 147) faculta al empleado a instar una acción para solicitar responsabilidad civil de su patrono; que en virtud del Art. 4 de la misma ley la reclamación podía tra-mitarla el empleado mediante acción ordinaria o mediante *924el procedimiento de querella establecido en la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sees. 3118-3132), y que en virtud del Art. 5 de la Ley Núm. 100 (29 L.P.R.A. see. 150) y la Sec. 1 de la Ley Núm. 2 (32 L.P.R.A. see. 3118), el Secretario del Trabajo está facultado para instar la demanda, exigiendo responsabilidad civil del patrono, a iniciativa propia o a instancia del empleado, en represen-tación y para beneficio de dicho empleado. Cintrón v. E.L.A., supra.
Posteriormente, en Matos Motero v. Roche Products, Inc., 132 D.P.R. 470 (1993), extendimos nuestros pronun-ciamientos en cuanto al efecto interruptor de la presenta-ción de una querella ante la Unidad Antidiscrimen del De-partamento del Trabajo a un caso en que la querella fue presentada ante la Oficina Federal de Igualdad de Oportu-nidades en el Empleo (E.E.O.C.), fundamentándonos en la estrecha relación de trabajo existente entre ambas agencias. Motivó nuestra decisión el hecho de que el efecto práctico del Worksharing Agreement existente entre ambas agencias es que “presentar un cargo ante la E.E.O.C. equi-vale a presentar el cargo ante la Unidad Antidiscrimen, ya que el mismo siempre le será diferido a esta última y noti-ficado al querellado”. Matos Molero v. Roche Products, Inc., supra, pág. 486.
Según reconocimos en Matos Molero v. Roche Products, Inc., supra, en mayo de 1991 la Asamblea Legislativa en-mendó la Ley Núm. 100 para establecer por la vía legisla-tiva que la presentación de una querella ante la Unidad Antidiscrimen del Departamento del Trabajo y Recursos Humanos tiene el efecto de interrumpir la prescripción de una causa de acción al amparo de la Ley Núm. 100 siempre que la notificación al patrono de copia de la querella sea hecha dentro del período prescriptivo. La enmienda dis-puso además que el término prescriptivo quedaría en sus-penso o congelado mientras la querella se continúe tramitando. El legislador expresamente señaló que en to-dos los demás casos, el término prescriptivo se interrum-pirá con la reclamación extrajudicial, con la presentación *925de la acción judicial correspondiente o por el reconoci-miento de la deuda por parte del patrono o de su agente autorizado. 29 L.P.R.A. see. 150.
Todo lo anterior abona a la conclusión de que para inte-rrumpir la prescripción de una causa de acción por discri-men en el empleo al amparo de la Ley Núm. 100 por la vía administrativa, el empleado agraviado deberá presentar una querella ante la Unidad Antidiscrimen del Departa-mento del Trabajo y Recursos Humanos o ante la E.E.O.C., agencias administrativas encargadas del procesamiento de cargos por discrimen en el empleo a nivel estatal y federal.
Sin embargo, en el caso de autos, Sánchez pretende que extendamos dicha norma a la oficina interna de la Autori-dad encargada de investigar querellas por alegado discri-men en el empleo. Señala que su causa de acción no está prescrita toda vez que las querellas administrativas que presentó en diciembre de 1988, mayo de 1989 y abril de 1990 contra Ornar Santiago en la Oficina de Igualdad de Oportunidades en el Empleo de la Autoridad tuvieron el efecto de interrumpir el término prescriptivo de su causa de acción. Para sustentar su alegación hace referencia a una carta con fecha de 6 de agosto de 1990 enviada por la directora de dicha oficina a la demandante. Señala que de la carta se desprende su voluntad de obtener resarcimiento por daños y perjuicios. En apoyo de su contención cita parte del texto de la referidá carta, suscrita por la direc-tora de la mencionada oficina:
Le indiqué además que [el proceso que se había seguido luego de la radicación de su última querella] culminaría con la for-mulación de cargos y en conformidad con el resarcimiento soli-citado por usted.
La recurrente nos indica que la mención de un “resarci-miento” en la carta evidencia que existe igualdad de iden-tidad entre la acción administrativa de la Autoridad y la acción judicial, pues manifiesta su voluntad de obtener da-ños y perjuicios. Argumenta que, por lo tanto, la acción *926ante la Autoridad tuvo el efecto de interrumpir la prescrip-ción de su causa de acción. No le asiste la razón.
Del expediente no surge que se hayan instado querellas ante la Unidad Antidiscrimen del Departamento del Tra-bajo y Recursos Humanos ni la E.E.O.C., agencias encar-gadas de tramitar los procedimientos administrativos por discrimen en el empleo a nivel estatal y federal. No pode-mos atribuirle a una investigación interna realizada por la Oficina de Igualdad de Oportunidades en el Empleo de la Autoridad el mismo carácter que a un procedimiento ins-tado ante la Unidad Antidiscrimen del Departamento del Trabajo y Recursos Humanos o ante la E.E.O.C. Así lo re-conoció la Asamblea Legislativa en 1991 al enmendar la Ley Núm. 100 para reconocerle únicamente a las acciones presentadas ante la Unidad Antidiscrimen del Departa-mento del Trabajo el efecto de interrumpir la prescripción por la vía administrativa en acciones al amparo de dicha ley.
Por lo tanto, la acción administrativa instada por la re-currente en la Oficina de Igualdad de Oportunidades en el Empleo de la Autoridad no tuvo el efecto de interrumpir el término prescriptivo de la causa de acción por daños y per-juicios al amparo del Art. 1802 del Código Civil, supra, y de la Ley Núm. 100.(4)
Por los fundamentos expuestos anteriormente, confir-maríamos la sentencia dictada por el tribunal de instancia que desestimó la demanda en el caso de epígrafe por prescripción. Como la sentencia mayoritaria deja sin efecto el dictamen recurrido, disentimos.

 Un despido constructivo ocurre cuando la única alternativa razonable que le queda a un empleado es renunciar a su trabajo debido a actos voluntarios e injusti-ficados del patrono encaminados a obligar al empleado a abandonar su cargo. Vélez de Reilova v. R. Palmer Bros., Inc., 94 D.P.R. 175, 178 (1967). Véase, en cuanto al desarrollo más reciente de la doctrina de despido constructivo, a B.L. Schlei y P. Grossman, Employment Discrimination Law, Washington D.C., The Bureau of National Affairs, Inc., 1976, págs. 530-537.


 El 20 de julio de 1991 fue sábado.


 A manera de comparación, en la jurisdicción federal se ha desarrollado la doctrina de continuing violation en casos en los cuales la causa de acción es por discrimen en el empleo al amparo del Título VII de la Ley Federal de Derechos Civiles de 1964 (42 U.S.C. sec. 2000e et seq.). Véanse: Delaware State College v. Ricks, 449 U.S. 250 (1980); United Air Lines, Inc. v. Evans, 431 U.S. 553 (1977). La aplicación de dicha doctrina tiene el efecto de relevar a la parte demandante de probar que todos los incidentes de discrimen ocurrieron dentro del período *922prescriptive). La parte debe probar, sin embargo, que al menos uno de los alegados incidentes ocurrió dentro de dicho período. Sabree v. United Broth, of Carpenters and Joiners, 921 F.2d 396 (1990); Berry v. Board of Sup’rs of L.S.U., 715 F.2d 971 (1983).
En aquellos casos en que la causa de acción de la parte demandante se funda-menta en una política discriminatoria establecida por el patrono y no en incidentes aislados discriminatorios, los tribunales han diferido en cuanto a si la alegada polí-tica discriminatoria por sí sola constituye un continuing violation o si es necesario probar que le fue aplicada a la parte demandante dentro del período prescriptivo. Véanse: McKenzie v. Sawyer, 684 F.2d 62 (Cir. D.C. 1982); Williams v. Owens-Illinois, Inc., 665 F.2d 918, 924 (9no Cir. 1982); Association Against Discrimination in Employment, Inc. v. City of Bridgeport, 647 F.2d 256 (2do Cir. 1981); Acha v. Beame, 570 F.2d 57 (2do Cir. 1978).


 Aun analizada la situación de la manera más flexible y favorable para la parte recurrente, al considerar que lo expresado por Sánchez en la reunión de 18 de julio de 1990 pudiese haber constituido una reclamación extrajudicial, su causa de acción estaría prescrita pues la demanda fue presentada el 22 de julio de 1991, más de un (1) año después de la alegada reclamación extrajudicial.